Citation Nr: 1131451	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic skin disorder of the face, neck, and chest. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a claim for service connection for a skin disorder. 

The Veteran testified before the Board sitting at the RO in June 2009.  A transcript of the hearing is associated with the claims file. 

In July 2009, the Board reopened the claim and remanded it for further development.  In December 2010, the Board remanded the claim again for additional development. 


FINDINGS OF FACT

1.  The Veteran does not have a current skin disorder of the face. 

2.  The Veteran's current redness of the skin of the chest is sun damaged skin which manifested after service and is not related to any aspect of service including exposure to herbicide. 

3.  The Veteran's skin disorder of the posterior neck, variously diagnosed as forms of folliculitis with acne lesions and as Favre-Ricouchet's Disease, first manifested after service and is not related to any aspect of service. 






CONCLUSION OF LAW

The criteria for service connection for a skin disorder of the face, neck, and chest have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In August 2005, the Veteran petitioned to reopen a final disallowed claim for service connection for a skin disorder.  In correspondence in October 2005, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  The Board reopened the claim in July 2009, and to that extent only, the petition was granted.  In the course of further development, in November 2009, the Appeals Management Center provided additional notice of the criteria for the assignment of a rating and effective date should service connection be awarded.  The Board concludes that the timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force aircraft electrical technician including service in the Republic of Vietnam from January 1969 to October 1969.  The Veteran also reported that he was assigned several additional periods of temporary duty at air bases in Vietnam.  He contends that he experiences a skin disorder of the face, neck, and chest that first manifested in service.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Diseases associated with herbicide exposure for purposes of the presumption include chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records showed that the Veteran was treated on several occasions for skin symptoms.  In September 1968, the Veteran underwent an incision and drainage of an infected abscess of the lower right quadrant of the abdomen.  He returned to duty with no follow-up.  In March 1969, the Veteran was treated for generalized urticaria on unspecified parts of the body.  Urticaria is defined as vascular reaction, usually transient, involving the upper dermis, representing localized edema caused by dilatation and increased permeability of capillaries, and marked by the development of wheals [hives or welts].  Barclay v. Brown, 4 Vet. App. 161, 163 (1993).  Laboratory tests did not identify a pathogen.  In October 1969, the Veteran underwent an incision and drainage of a subcutaneous cyst on the right cheek that had developed over a period of three days.  In February 1970, the Veteran was treated for a skin rash on his hands and prescribed a surface ointment.  There was no follow-up treatment.  In July 1970, the Veteran sought treatment for a skin lesion on his right foot and itching on his lower legs.  The examiner noted no visible rash and prescribed an antibiotic medication.  Although the Veteran served in Vietnam during his tour of duty in Southeast Asia, all the treatment noted above was provided at an Air Force base in the Philippines.  On a May 1971 discharge physical examination, a military physician noted the Veteran's reports of treatment for athlete's foot in July 1970 but noted no skin abnormalities at the time of the examination.  

In a comprehensive series of VA examinations in January and February 1972, the Veteran reported a history of skin infections or boils.  Examiners noted no skin symptoms of the face, neck or chest.  Skin symptoms were not reported by the Veteran or observed by VA examiners in a February 1976 

In September 1998, a private dermatologist noted that the Veteran had several small, erythemous papules in the occipital and temporal scalp and additional papules scattered over his trunk.  None were suspicious for cancer.  The dermatologist diagnosed the scalp disorder as acne miliaria necrotic and the left flank abnormalities as benign angiomas.  The dermatologist advised monthly self-inspections and sunscreen use but did not prescribe any topical or oral medications.  

In a June 2001 claim, the Veteran noted that he experienced a rash on his face, neck, and chest that first developed while he was serving in Vietnam but had never been treated by VA or private doctors.   The Veteran underwent a VA examination in June 2005 for disorders associated with herbicide exposure.  The Veteran did not report skin symptoms and the examiner noted no skin abnormalities.   

In a November 2005 authorization to obtain medical records, the Veteran noted that he developed a major rash on this chest and blackheads on his face while in Vietnam.  He also noted that he had a large growth on the right side of his face requiring medical attention.  In a written statement the same month, the Veteran's spouse noted that she married the Veteran in 1968 when he was serving in the Philippines and Vietnam and that she observed a major rash on his chest and a large lesion on the side of his face during his service.  The spouse reported that the number of blackheads decreased in the intervening years but that the Veteran continued to have recurrent pimples or boils on the back of his neck.  

A February 2006 VA examination was silent for any reports by the Veteran or observations by the examiner of any skin abnormalities.  

In June 2006, a VA primary care physician noted that the Veteran was seeking material evidence to support a disability claim.  The physician noted a review of military and private physician records that documented abscesses and necrotic miliaria, the latter associated with chronic heat rash episodes.  The physician observed minimal evidence of comedones of the face and small cystic-like structures in the mid-back at the hairline, diagnosed as possible healing folliculitis.  The physician noted that the abnormalities were probably benign and normal for the Veteran's age but referred the Veteran for further examination by a dermatologist. 

In July 2006, a VA resident dermatologist noted the Veteran's reports of pimples on the posterior neck hairline that erupted every three weeks since his service in Vietnam.  The Veteran expressed his belief that the disorder was related to chemical exposure.  The Veteran treated the outbreaks with long showers and excessive use of soap in the area.  On examination, the dermatologist noted open and closed comedones, inflammatory papules, pustules, and nodules on the posterior neck hairline.  The dermatologist diagnosed acne keloidalis nuchae, secondary to sun exposure, and Favre-Racouchet's Disease.   The latter disorder is also known as nodular elastosis which is a degeneration of dermal connective tissue, occurring chiefly in elderly men, in which giant comedomes, pilosubaceous cysts, and large folds of furrowed and yellowish skin are seen in the periorbital region.  Dorland's Illustrated Medical Dictionary, 533, 613 (28th Ed., 1994).  The dermatologist concluded that the disorders were not caused by herbicide.  A supervising dermatologist countersigned the report.  

Subsequent VA outpatient primary care treatment records showed that the Veteran presented with the skin abnormalities on some occasions such as in June 2008 and August 2008 but not on other occasions such as in February 2008 when he denied any rash or in February 2009 when the only skin abnormality was a small sebaceous cyst in the left axilla.  The Veteran was prescribed a topical corticosteroid medication.  In August 2008, a primary care physician noted poor compliance with the use of medication.  The records are silent for any symptoms on the face or chest.  

In a June 2009 Board hearing, the Veteran and his spouse described the treatment that he received in service for the cyst on his face.  He stated that about one year later, he experienced a rash on his chest that spread to his arms and much later to the back of his neck.  He also mentioned that he was treated for an abdominal abscess and for skin symptoms of the hands and feet which he reported to the examiner at the time of discharge.  The Veteran acknowledged that the facial cyst did not recur and that he no longer had symptoms on his hands and feet but that the disorder spread to his chest.  He stated that after service he developed blackheads on his neck which he associated with his age of 20 or 21 at the time.  He acknowledged that he first sought treatment at the private clinic and later from a VA clinic as discussed above.  The Veteran reported that the examination by the dermatologist consisted of questions from an assistant and a diagnosis of hair follicle infection from a physician who never examined him.  

The Veteran's spouse stated that she observed the Veteran's acne-like pimples and rash on his face, neck, and chest during his service in the Philippines.  However, later in the hearing, the spouse stated that the neck symptoms did not start until the 1980s or 1990s.  

In July 2009, the Board remanded the claim to obtain a current VA examination and opinion on the origin of the current skin disorder 

In a December 2009 statement, the Veteran noted that his service treatment records showed skin outbreaks in service which continued every few months after service with episodes of open, draining, and painful sores on the neck that restricted motion.  The medication prescribed by VA reduced the length of the outbreaks but was not a cure.  

In an August 2010 statement, the Veteran noted that one of his examinations at a VA clinic was not adequate because an assistant asked questions and examined his chest but not his neck and that the physician diagnosed hair follicle infections without examining his skin.  He noted that in another examination, a physician refused to let the Veteran view the medical history that she was reviewing on a computer, examined his neck for a few seconds, and dismissed the Veteran without discussing her findings or diagnosis.  He noted that he currently had an outbreak on his neck and that the topical medication limited the severity but did not cure the disorder.   The Veteran noted and provided a copy of the first page of a May 2010 decision by the Social Security Administration awarding disability benefits effective in December 2009.   The Veteran noted that his skin disorder was a contributing factor in his mental and physical well being that was the basis for the SSA decision.  In December 2009, the Board remanded the claims to obtain relevant SSA records.  

The RO obtained the medical and adjudicative records associated with the SSA grant of disability benefits.  With the exception of duplicate VA outpatient records in 2008, the SSA records are silent for any skin symptoms or disorders and there is no indication that a skin disorder was a contributing reason for the SSA disability award.  

In February 2010, a VA physician noted a review of the claims file and accurately summarized the symptoms, diagnoses, and treatment of the skin disorders in service and after service in 1998 and 2006.  The physician noted that Favre-Racouchet's disease usually afflicts men and women over 50 and unlike blackheads, the comedones do not resolve without medical or surgical treatment.  The Veteran reported that he had an outbreak about once per month and used the topical medication daily for two weeks.  The Veteran expressed the belief that the facial cyst was the same disorder as his neck rash but that he could not recall when he was first seen specifically for the neck papules.  He further reported that the rash on his chest has persisted since service and this rash was what was noted in the VA examination in 1972.  On examination, the physician noted eight scattered erythematous papules with crusting but without pitting, comedones or pus filled nodules.  The papules were located in the scalp and just below the hairline of the neck and were not tender.  The physician noted no rash on the chest but noted that redness of the chest was sun damaged skin with scattered telangectasia.  The Veteran stated to the physician that this was not the disorder for which he sought service connection.  The physician diagnosed acne miliaria necrotica, a variation of the previously diagnosed cane keloidis nuchae, which are both scalp follicilitis with acne like lesions.  The physician also diagnosed solar damage of the anterior chest.  The physician concluded that neither disorder was related to service because they were not diagnosed in service and are not related to the facial cyst or urticaria that were diagnosed in service.  

The Board concludes that there has been compliance with the instructions in the July 2009 and December 2010 remands because SSA records were obtained and considered and because a VA examination was performed in which the examiner addressed the questions posed in the remand.  Regarding the Veteran's contention that two VA examinations, presumably those in July 2006 and February 2010, were inadequate, the Board concludes from the reports of record that the examiners reviewed the claims file or noted a history provided by the Veteran, made detailed observations of the symptoms, and provided specific diagnoses based on the observations and opinions on the origin of the disorders.  Both examinations were performed by physicians for the specific purpose of evaluating skin symptoms.  Absent evidence to the contrary, the Board concludes that the physicians had adequate medical expertise and made clinical observations of the Veteran's symptoms in a manner sufficient to support the diagnoses and opinions.  

The Board concludes that the Veteran and his spouse are competent to report on the skin symptoms that they observed during and after service.  As the diagnosis of the particular symptoms and their relationship between each other and to the Veteran's military experiences, occupation, and treatment in service is a matter requiring medical expertise.  Therefore, the Veteran's and his spouse's statements that the current disorders are related to exposure to herbicide or that they are related to or continuations of the disorders observed and treated by clinicians in service are not competent evidence.  

The Veteran served in the Republic of Vietnam in 1968 and thus is presumed to have been exposed to herbicide.  The Board also notes that the Veteran has not been diagnosed with chloracne but rather with several other skins disorders that are not among those for which the presumption of service connection is available.  Service personnel records showed that the Veteran was an aircraft repair technician.  The Veteran does not claim nor do the records show that he had occupational duties associated with the handling and spraying of herbicide.  Moreover, the VA dermatologist in 2006 concluded that the neck lesions noted on his examination were not caused by herbicide exposure.  Therefore, the Board concludes that neither direct nor presumptive service connection based on herbicide exposure is warranted.  

The Board further concludes from the competent medical evidence that several disorders of the face, neck, chest, abdomen, hands, and feet were observed at various times with different characteristic symptoms and different diagnoses.  The Board places greatest probative weight on the opinion of the physician in February 2010 who reviewed the relevant service and post-service records and concluded that the current symptoms were not related to those noted in service.  Several examiners acknowledged the Veteran's reports of skin abnormalities in service or reviewed the service treatment records and none diagnosed a systemic disease that spread from one body site to another.  Therefore, the Board concludes that the various sites and symptoms must be individually assessed.  

The Board concludes that service connection for a skin disorder of the face is not warranted.  Service treatment records showed that the Veteran underwent an incision and drainage of a subcutaneous cyst on the right cheek.  There was no follow up or clinical observation of any residual of the cyst or chronic facial skin disorder on the May 1971 discharge examination or any post-service examination.  At his June 2009 hearing, the Veteran acknowledged that his facial cyst had not recurred.  Therefore, the Veteran does not have a current skin disorder of the face. 

The Board concludes that service connection for a skin disorder of the chest is not warranted.  The Board acknowledges the reports of the Veteran and his spouse that he developed a rash on his chest in service.  However, the Veteran was examined for skin symptoms on several occasions in service and the only instance that was not clearly observed on other body areas was the treatment in March 1969 for general urticaria.  This is consistent with the Veteran and spouse's report of a major rash on the chest.  There was no follow up treatment and a chest rash was not noted at the time of discharge or in VA examinations in 1972 and 1976.  A private dermatologist in 1998 noted some papules scattered over the trunk area and diagnosed benign angiomas.  Records of examinations in 2006 to 2008 are silent for any chest skin symptoms.  Finally, the physician in February 2010 noted that the Veteran did not have a chest rash and that a red appearance was sun damaged skin and not related to the episode of urticaria in service.  The Board places some probative weight on the lay testimony that the Veteran experienced a chest rash in service but concludes that a report of a continuity of symptoms of a chronic disorder of the chest is not credible because a chest rash was not observed at the time of discharge or on many skin examinations thereafter.  The Board places greatest probative weight on the diagnosis provided by the VA physician in February 2010 that the chest symptoms are sun damaged skin and not related to urticaria in service.  

The Board concludes that a skin disorder of the posterior neck area, variously diagnosed as acne miliaria necrotic, acne keloidalis nuchae, hair folliculitis, and Favre-Racouchet's Disease, is not warranted because this specific disorder by diagnosis and location did not manifest until after service and is not related to any disorder noted in service or other aspect of service.  Although examiners in March 1969 diagnosed urticaria on unspecified portions of the body, the specific symptoms of papules on the scalp and hairline area of the neck were not noted in service or in VA examinations in1972 or 1976.  The Veteran acknowledged that the neck symptoms appeared after service as the result of a spreading of the disorders that occurred in service.  The neck papules were first noted in medical records by the private dermatologist in 1998.  The Board places less probative weight on the lay statements by the Veteran and spouse of a continuity of symptoms since service because he received skin examinations on many occasions in service and within 5 years after service without a report by the Veteran or observation of the symptoms by clinicians.  At the Board hearing, the spouse indicated that the specific neck lesions did not manifest until the 1980s or 1990s.  There is no medical evidence to support the Veteran's contention that his current neck symptoms are a result of a single disease that spread from any one of the separate outbreaks in service.  The Board places some probative weight on the medical definition of Favre-Racouchet's disease as usually associated with men over 50 which was approximately the Veteran's age in 1998.  The Board places greatest probative weight on the diagnosis and opinion of the physician in February 2010 who reviewed the entire history and concluded that the neck disorder was a form of scalp folliculitis with acne-like lesions that was not related to urticaria or the facial sebaceous cyst diagnosed in service.  

The weight of the credible lay and medical evidence demonstrates that the Veteran's does not have a current facial skin disorder and that his sun damaged skin on the chest and scalp folliculitis of the posterior neck first manifested after service and are not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic skin disorder of the face, neck, and chest is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


